141 F.3d 1173
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.AMERICAN ASBESTOS ABATEMENT, A UTAH CORPORATION;  UnitedStates of America, for the use of AmericanAsbestos Abatement Inc. Plaintiffs-Appellees,v.AMERICAN BONDING COMPANY, INC., an Arizona corporation,Defendant-Appellant.
No. 96-17367.D.C. No. CV-94-01645-GEB(JFM).
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 13, 1998**.Decided Feb. 27, 1998.

Appeal from the United States District Court for the Eastern District of California Garland E. Burrell, District Judge, Presiding.
Before SNEED, KOZINSKI and THOMPSON, Circuit Judges.


1
MEMORANDUM*


2
The district court did not err by concluding that the expiration language added to the bond by American Bonding Company was ineffective.  The bond required any "deviation from this form" to be in writing and approved by the Administrator of General Services.  No written approval was given.  As a result, the expiration language did not become part of the contract.


3
We therefore need not consider whether American Bonding Company acted deceitfully and surreptitiously in adding the expiration language.


4
The appellee, American Asbestos Abatement, shall recover its costs and attorney fees for defending this appeal, as provided for by the subcontract between American Asbestos Abatement and the Westec Company.  American Asbestos Abatement's application for attorney fees shall be presented to the Appellate Commissioner of this court, who is authorized to enter an order setting the amount of fees to be awarded.


5
AFFIRMED.



**
 The panel unanimously granted the appellee American Asbestos Abatement's motion to submit this case on the briefs, upon its unanimous determination that this case is suitable for disposition without oral arguments.  Fed. R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3